Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  ?? rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invent
In the last line of claims 1, 2, 4, 11, 17 and 19 recite the limitation “without assistance or specialized equipment”.  It is unclear what the scope of the expression “specialized equipment” encompases as it is not defined in the specification and an artisan would not be able to ascertain its meaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Ford Global Tech DE 202019102090.
Ford Global discloses a vehicle having a multi-component hard top assembly having an interior area with front passenger seating comprsing:
(claim 1)front passenger seating (in figure 1 see front door inherently for seating), rear passenger seating (see rea door for seating), and a rear cargo area (see figure 2), the hard top assembly comprising: a base frame (32, 34, 36, 26, 28) configured to removably couple to a body of the vehicle , the base frame including a pair of outboard side frame rails (26, 26); and a plurality of removable roof panels (16, 18, 20, 22) selectively coupleable to the base frame to create a substantially contiguous roof over the vehicle interior area, wherein each removable roof panel of the plurality of removable roof panels is separately removable (see machine translation)from the base frame to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (each of the panels including rear panel can be lifted and removed by one person to enable the vehicle owner to conveniently convert the vehicle from open to hard top).

Claim 11 is an independent claim.


Ford Global discloses a vehicle having a multi-component hard top assembly having an interior area with front passenger seating comprsing:

(claim 11) a vehicle interior area with front passenger seating (in figure 1 see front door inherently for seating), rear passenger seating (in figure 1 see rear door inherently for seating), and a rear cargo area(behind rear seat, unnumbered); and a modular, multi-component hard top assembly configured to selectively and removably couple to the vehicle body to provide an enclosed configuration at least partially enclosing the vehicle interior area (figure 1), and subsequently detachable from the vehicle body to provide an open air configuration (figure 2) for the vehicle interior area, the hard top assembly comprising: a base frame (32, 34, 36, 26, 28) configured to removably couple to the vehicle body, the base frame including a pair of outboard side frame rails; and a plurality of removable roof panels (18, 20, 22)  selectively coupleable to the base frame to create a substantially contiguous roof over the vehicle interior area, wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (each of the panels including rear panel can be lifted and removed by one person to enable the vehicle owner to conveniently convert the vehicle from open to hard top) .

In regard to claim 12, Ford Global discloses  wherein the plurality of removable roof panels includes a forward removable roof panel (18) configured to removably couple to the base frame in a location above and across the front passenger seating. 

In regard to claim 13, Ford Global discloses  wherein the forward removable roof panel comprises: a driver overhead removable roof panel (18)configured to removably couple to the base frame in a location above a driver’s side of the front passenger seating; and a front passenger overhead removable roof panel (16)configured to removably couple to the base frame in a location above a front passenger side of the front passenger seating. 


In regard to claim 14, Ford Global discloses  wherein the plurality of removable roof panels further includes an intermediate removable roof panel (20) configured to removably couple to the base frame in a location above and across the rear passenger seating.





Claims  1, 2, 5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcauliff US Patent No. 8,408,623.
Mcauliff in figures 21-22 discloses vehicle having a modular, multi-component hard top assembly having an interior area comprising: 
(claim 1) with front passenger seating (see front door of figure 21 inherently for accessing front seat), rear passenger seating (see rear door of figure 21 inherently for accessing rear seat), and a rear cargo area(see rear cargo area in figure 22), the hard top assembly comprising: a base frame configured to removably couple to a body of the vehicle (base frame includes unnumbered a-pillar, b-pillar, c-pillar and roof side rails), the base frame including a pair of outboard side frame rails (see figure 22); and a plurality of removable roof panels(4, 51, 52) selectively coupleable to the base frame to create a substantially contiguous roof over the vehicle interior area (see figure 21), wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (see column 3, lines 13 – 30, column 4 lines 58 - 66).

In regard to claim 2, Mcauliff discloses a pair of removable quarter windows selectively coupleable to the base frame to at least partially enclose the rear cargo area (see 5, 6 in figure 5), wherein each removable quarter window is separately removable from the base frame to provide an open air configuration at the rear cargo area while enabling the user to detach, remove, and transport the removable quarter windows of the hard top assembly without assistance or specialized equipment.

In regard to claim 5, Mcauliff discloses wherein the plurality of removable roof panels comprises: a forward removable roof panel (51 in figure 22)configured to removably couple to the base frame in a location above and across the front passenger seating; an intermediate removable roof panel (52 in figure 22) configured to removably couple to the base frame in a location above and across the rear passenger seating; and a rearward removable roof panel (4 in figure 22) configured to removably couple to the base frame in a location above and across the rear cargo area, wherein each of the forward, intermediate and rearward removable roof panels includes a width in a cross-vehicle direction equal to a width between the pair of outboard side frame rails in the cross-vehicle direction (see widthwise exanse of panels between side of vehicle in figure 22), and wherein the forward, intermediate and rearward removable roof panels cover the front passenger seating, rear passenger seating, and a rear cargo area, respectively, of the interior area. 



Claim 11 is and independent claim.

Mcauliff  in figures 23 -25 discloses a vehicle having a modular, multi-component hard top assembly having an interior area comprising: 

(claim 11) a vehicle body; a vehicle interior area with front passenger seating (see front door of figure 23 inherently for accessing front seat), rear passenger seating (see front door of figure 23 inherently for accessing front seat), and a rear cargo area(see rear cargo area in figure 24); and a modular, multi-component hard top assembly configured to selectively and removably couple to the vehicle body to provide an enclosed configuration at least partially enclosing the vehicle interior area, and subsequently detachable from the vehicle body to provide an open air configuration for the vehicle interior area (figure 23), the hard top assembly comprising: a base frame (base frame includes unnumbered a-pillar, b-pillar, c-pillar and roof side rails) configured to removably couple to the vehicle body, the base frame including a pair of outboard side frame rails; and a plurality of removable roof panels (4, 41, 42, 43, 44)selectively coupleable to the base frame to create a substantially contiguous roof over the vehicle interior area, wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration (figure 25) at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (see column 3, lines 13 – 30, column 4 lines 58 - 66).


In regard to claim 12, Mcauliff discloses wherein the plurality of removable roof panels includes a forward removable roof panel configured to removably couple to the base frame in a location above and across the front passenger seating (see 41, 42). 

In regard to claim 13, Mcauliff discloses the forward removable roof panel comprises: a driver overhead removable roof panel configured to removably couple to the base frame in a location above a driver’s side of the front passenger seating (41); and a front passenger overhead removable roof panel configured to removably couple to the base frame in a location above a front passenger side of the front passenger seating (42). 

In regard to claim 14, Mcauliff discloses wherein the plurality of removable roof panels further includes an intermediate removable roof panel (43, 44) configured to removably couple to the base frame in a location above and across the rear passenger seating.

 In regard to claim 15, Mcauliff discloses wherein the intermediate removable roof panel comprises: an intermediate left removable roof panel configured to removably couple to the base frame in a location above a left side of the rear passenger seating (43); and an intermediate right removable roof panel configured to removably couple to the base frame in a location above a right side of the rear passenger seating (44). 


Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Whitehead US Patent No. 8,991,896.
The Whitehead paten in the figures 21-22 embodiment discloses a vehicle having a multi-component hard top assembly for a vehicle having an interior area comprising:

(claim 1) front passenger seating, rear passenger seating (see figure 22), and a rear cargo area (behind last row of seats), the hard top assembly comprising: a base frame (2, 3, 6, 6a) configured to removably couple (see “removable hard top” in abstract) to a body of the vehicle, the base frame including a pair of outboard side frame rails; and a plurality of removable roof panels selectively coupleable to the base frame to create a substantially contiguous roof over the vehicle interior area, wherein each removable roof panel of the plurality of removable roof panels is separately removable (see figure 22) from the base frame to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (see abstract; column 2, lines 46-65). 

In regard to claim 2, the embodiment of figure 22 in Whitehead discloses a pair of removable quarter windows (40a, 40b)selectively coupleable to the base frame to at least partially enclose the rear cargo area, wherein each removable quarter window is separately removable from the base frame to provide an open air configuration at the rear cargo area while enabling the user to detach, remove, and transport the removable quarter windows of the hard top assembly without assistance or specialized equipment (see figure 22 with all the panels removed in explosion view; see abstract; column 2, lines 46-65) .

In regard to claim 8, the embodiment of figure 22 in Whitehead discloses the base frame further comprises an intermediate support member (6a) and a fixed rear roof (100d is removably fixed to the vehicle) at least partially defining a rear passenger overhead opening, the fixed rear roof configured to be disposed in a location above and across the rear cargo area when the base frame is coupled to the vehicle body (see figure 21 wgeren 100d covers the back seat and cargo area). 

In regard to claim 9, the embodiment of figure 22 in Whitehead discloses the plurality of removable roof panels comprises: an intermediate left removable roof panel (100e) configured to removably couple to the base frame in a location within the rear passenger overhead opening above a left side of the rear passenger seating; and an intermediate right removable roof panel(100f) configured to removably couple to the base frame in a location within the rear passenger overhead opening above a right side of the rear passenger seating.


The Whitehead patenT in the figures 1-10 embodiment discloses a vehicle having a multi-component hard top assembly for a vehicle having an interior area comprising:


(claim 1) front passenger seating(see front door of figure 2 inherently for accessing front seat), rear passenger seating (see seating in fiure 2), and a rear cargo area(behind last row of seats), the hard top assembly comprising: a base frame (1a in figure 9) configured to removably couple to a body of the vehicle, the base frame including a pair of outboard side frame rails (2, 3); and a plurality of removable roof panels (10a, 10b, 40a, 40b)selectively coupleable to the base frame to create a substantially contiguous roof over the vehicle interior area, wherein each removable roof panel of the plurality of removable roof panels is separately removable from the base frame to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (see figure 22 with all the panels removed in explosion view; see abstract; column 2, lines 46-65). 

In regard to claim 6, the embodiment of figures 1-10 in Whitehead discloses wherein the base frame further includes a fixed rear roof (roof 10c, 10d are secured to the frame at 6 dee column 3, lines 25-43)  configured to be disposed in a location above and across the rear passenger seating and the rear cargo area when the base frame is coupled to the vehicle body (see 10d in figure 8). 

In regard to claim 7, the embodiment of figures 1-10 in Whitehead discloses comprises: a driver overhead removable roof panel (10a) configured to removably couple to the base frame in a location above only a driver's side of the front passenger seating; and a front passenger overhead removable roof panel (10b) configured to removably couple to the base frame in a location above only a front passenger side of the front passenger seating.

In regard to claim 10, the embodiment of figures 1-10 in Whitehead discloses wherein the base frame further comprises a pair of spaced apart outboard frame members (2, 3) , wherein the plurality of removable roof panels are configured to be disposed inboard of the spaced apart outboard frame members when the plurality of removable roof panels are coupled to the base frame (panels 10a, 10b are mosty inboard of frame members 2.3; see figure 6wherien a portion of frame element 2 is seen outside of and beyond panel 10a) .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable oaver Whitehead US Patent No. 8,991,896 in view of Desasi US Patent Application Publication No. 2019/0241053.
Whitehead meets the claim limitataon as applied aobove.
The claimed invention is distinguishable from Whitehead by its recitation of the base frame includes a rear window frame member (claim 3) a removable flipper glass assembly rotatably coupled to the base frame (claim 4).
Desai discloses a vehicle that is convertible from open air to hardtop.  The hardtop has a plurality of removable panels connected to a rear cargo frame.  The hardtop rear cargo area has a rear flipper window mounted to the frame by hinges 99 (see figure 54,).  The flipper glass is removable from the rear window frame portion of the cargo frame, see figure 42 and paragraph #199, 233.    The vehicle is designed so as to make it easy for one person to convert it from open air to hardtop and back, see paragraph #4.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Whitehead’s rear window to be a readily detachable flipper window connected to a frame structure wherein the flipper window is detachable as taught by Desai to provide an even more wide open air experience. 


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead US Patent No. 8,991,896 in view of Mcauliff US Patent No. 8,408,623.
Whitehead discloses the claim limitations as applied above.
The claimed inventio is distinguishable over Whitehead by its recitation of the front, intermediate and rearward removable panel  have a width in a cross-vehicle direction equal to a width between the pair of outboard side frame rails in the cross-vehicle direction.
Mcauliff  in figures 23 -25 discloses a vehicle having a modular, multi-component hard top assembly having an interior area  having a front sart area, rear seat area and corgo arear.  The roof comprsis a a front panel 51, intermediate panel 52 and rear cargo roof panel 4, each panel has a width in a cross-vehicle direction equal to a width between the pair of outboard sides in the cross-vehicle direction.
It is deemd to have been obvious to one of ordinary skill in the art at the tiem of the effective filing date of the invention to substitute a single panel having a width equal to the vehicle width as taught by MCauliff for the front pair of panels. Intermediate  pair of panels and rear pair of panels in Whitehead to reduce assembly and disassembly time.
In reagard  to lcaim 17, Whitehead disclsoes a pair of removable quarter windows (40a, 40b) selectively coupleable to the base frame to at least partially enclose the rear cargo area, wherein each removable quarter window is separately removable from the base frame to provide an open air configuration at the rear cargo area while enabling the user to detach, remove, and transport the removable quarter windows of the hard top assembly without assistance or specialized equipment (see figure 22 with all the panels removed in explosion view; see abstract; column 2, lines 46-65). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead US Patent No. 8,991,896 in view of Mcauliff US Patent No. 8,408,623.as applied to claim 17 above, and further in view of Desasi US Patent Application Publication No. 2019/0241053.
Whitehead as modified by Mcauliff discloses the claim limitations as applied above.
The claimed inventio is distinguishable over Whitehead as modified by Mcauliff by its recitation of the base frame includes a rear window frame member (claim 18) having  a removable flipper glass assembly rotatably coupled to the base frame(claim 19).
Desai discloses a vehicle that is convertible from open air to hardtop.  The hardtop has a plurality of removable panels connected to a rear cargo frame.  The hardtop rear cargo area has a rear flipper window mounted to the frame by hinges 99 (see figure 54,).  The flipper glass is removable from the rear window frame portion of the cargo frame, see figure 42 and paragraph #199, 233.    The vehicle is designed so as to make it easy for one person to convert it from open air to hardtop and back, see paragraph #4.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Whitehead as modified by Mcauliff’s rear window to be a readily detachable flipper window connected to a frame structure wherein the flipper window is detachable as taught by Desai to provide an even more wide open air experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prio art listed on the attached USPTO 892 is cited for their removable roof panles and/or removable windows. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612